oc fe IN DBO OH BP WY NY

mmo bp Pw NH NH KH HY WN HN KR fF HF HF KF FO OS OU ES lh ES lhl
ao aI HD A FP WD NYO —&§ CS OBO OBO HN HKD TD FP WO LH SH OS

Case 4:18-cv-01044-HSG Document 240 Filed 07/30/19 Page 1of5

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate } Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S MOTION FOR
Plaintiff, ) PERMANENT INJUNCTION
)
VS. ) Hearing Date: November 7, 2019 2:00pm
) Judge: Hon. Haywood S. Gilliam, Jr.
DAN RASURE, et al. )
)
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), hereby moves for the entry of a permanent injunction. After an 8 day jury trial,
the jurors found that the two TechShop trademarks at issue were valid, owned by TechShop, and
that Defendants willfully infringed by Defendants through their use of TechShop 2.0 and
TheShop. build.

LEGAL BACKGROUND

In eBay, Inc. v. MercExchange, LLC, 547 U.S. 388 (2006), the Supreme Court affirmed
that the traditional four factor test to applying injunctions applies even in cases where
infringement has already been found. eBay, 547 U.S. at 391. Thus, in order to obtain a
permanent injunction, a plaintiff must demonstrate: 1) that it has suffered an irreparable injury;
2) that remedies at law, such as monetary damages, are inadequate to compensate for that injury;

3) that, considering the balance of hardships between the plaintiff and defendant, a remedy in

Page 1

 
Oo fF NSN DN OH fF WY NH

NN pO NO DN BD KN BD BR Dm mm mm tet
oa I DBD DD FF WY NY K§ CO OBO BH ID DH AH SF W NH - SC

 

 

Case 4:18-cv-01044-HSG Document 240 Filed 07/30/19 Page 2 of 5

equity is warranted; and 4) that the public interest would not be disserved by a permanent
injunction. While eBay involved a patent, this same standard applies to trademark actions. See,
e.g., Reno Air Racing Ass’n, Inc. v. McCord, 452 F.3d 1126, 1137-38 (gh Cir. 2006).

Irreparable Injury

“Loss of control over business reputation and damage to goodwill may constitute
evidence of irreparable injury supporting permanent injunctive relief for trademark
infringement.” See, e.g., Versace v. Versace 19.69 Abbigliamento Sportivo SRL, 328 F.Supp.3d
1007, 1032 (N.D. Cal. 2018) (Gilliam, J.) (internal citations/quotations omitted); Sream, Inc. v.
Sahebzada, 2019 WL 2180224 at *9 (N.D. Ca.) (Ryu, J. March 7, 2019). “[I]ntangible injuries,
such as damage to ongoing recruitment efforts and goodwill qualify as irreparable harm.” Rent-
A-Ctr., Ine. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603 (9"" Cir. 1991).

Remedies at Law Inadequate to Compensate

“Tnjunctive relief is the remedy of choice for trademark and unfair competition cases,
since there is no adequate remedy at law for the injury caused by a defendant’s continuing
infringement.” Sream, at *10. “Loss of goodwill and damage to reputation are not easily
measured, often rendering money damages inadequate.” CrossFit, Inc. v. Davalos, 2017 WL
733213 at * 5 (N.D. Ca.) (Freeman, J. February 24, 2017) (internal citations and quotations
omitted).

Balance of Hardships

In determining whether injunctive relief is appropriate, “courts must balance the
competing claims of injury and must consider the effect on each party of the granting or
withholding of the requested relief.” See, e.g., Klein v. City of San Clemente, 584 F.3d 1196,
1199-1200 (9" Cir. 2009). “There is no hardship to a defendant when a permanent injunction
would merely require the defendant to comply with the law.” Versace, 328 F.Supp.3d at 1032-

33 (internal citations and quotations omitted).

Page 2

 
Oo © SI DO A F&F Ww HN —

NO NH NY BH KH KH LP HO NO = He = FF = FeO ee
ao ~s N A BR WY NHN KH Oo Oo eH HS DH AH FEF WY HY KK SO

 

 

Case 4:18-cv-01044-HSG Document 240 Filed 07/30/19 Page 3 of 5

Public Interest

“The public has an interest in avoiding confusion between two companies’ products.”
Internet Specialties West, Inc. v. Milon-DiGiorgio Enters., Inc., 559 F.3d 985, 993 n.5 (9" Cir.
2009). “In addition to the harm caused the trademark owner, the consuming public is equally
injured by an inadequate judicial response to trademark infringement.” See Playboy Enterprises,
Inc. v. Baccarat Clothing Co., 692 F.2d 1272, 1275 (9"" Cir. 1982). “[I]n the trademark context,
the public interest is usually the right of the public not to be deceived or confused.” CrossFit,
Inc. v. Davalos, 2017 WL 733213 at * 5 (N.D. Ca.) (Freeman, J. February 24, 2017) (internal
citations and quotations omitted),

DISCUSSION

A permanent injunction is clearly appropriate in this case. As found by the jury,
Defendants willfully infringed both of TechShop’s trademarks by using “TechShop 2.0” and
“TheShop.build.”

After the jury verdict of infringement in this case, Defendants have continued to use the
“TechShop 2.0” and “TheShop.build” names. For example, as of the date of this filing,
Defendants operate the websites theshop.build and techshop2.com (which forwards to
theshop.build) and the Facebook group TheShop.build-Makerspace. Screen shots of each of
these is attached as Exhibits A and B and described in the Pistorino Declaration attached hereto.

A permanent injunction barring further infringement is appropriate.

Irreparable Injury

As Mssrs Newton, Woods, Busch, and Spurlock testified at trial, TechShop invested a
considerable amount of time, effort, and money in developing its business reputation and
goodwill using the “TechShop” trademarks over the period of more than a decade. Defendants
further infringement of the marks will result in a loss of control of the marks and ongoing
damage to TechShop’s goodwill.

Simply as an example, at trial, e.g., Mr. Rasure testified that, at that point, he only had a

single location open rather than the nationwide coverage TechShop had developed an

Page 3

 
oO oOo NHN DB AH F&F WD NO

N bp Nw DP BY KH KN KR RDO wm wm mm ee ee
eo NI DN WH FF WD NO S|§ DOD CO wo HI DH HH FP W VP HH CO

 

 

Case 4:18-cv-01044-HSG Document 240 Filed 07/30/19 Page 4 of5

international reputation for. Likewise, at trial, several witnesses (including Mr. Rasure) testified
about his abusive and physically threatening conduct with those he disagreed with. That
negative reputation/goodwill is not something that was ever associated with TechShop and
associating the TechShop marks with that conduct irreparably damages the goodwill and
reputation TechShop spent over a decade developing.

These “intangible injuries” are an irreparable harm to TechShop.

Remedies at Law Inadequate

Money damages are inadequate to compensate TechShop for further infringement. As
noted in Crossfit, “loss of goodwill and damage to reputation are not easily measured.” Crossfit,
at * 5. As noted above, simply as an example, the association of Mr. Rasure’s abusive conduct
and the TechShop’ marks clearly damages TechShop’s goodwill and reputation in ways not
easily measured.

Further, absent a permanent injunction, TechShop’s only remedy for Defendants’
continuing infringement would be to repeatedly sue Defendants for that infringement. Thus,
remedies at law are inadequate to remedy the injury suffered by TechShop occasion by further
infringement. See Versace, 328 F.Supp.3d at 1032.

Balance of Hardships

As noted in Versace, the Defendants suffer no hardship when the injunction merely
requires Defendants to comply with the law. Conversely, without an injunction, TechShop
would suffer the hardship of loss of control of its marks and the goodwill and reputation
associated with them. This Court knows that Ms. Kaelin’s role is to maximize the value of the
TechShop’ estate for the benefit of the creditors. The trademarks in this case are one of the
assets that Ms. Kaelin is seeking to sell and/or license as part of that effort. Thus, if the
trademarks are rendered worthless because they are not enforced, TechShop and its estate will
suffer a hardship.

The balance favors TechShop and entry of an injunction.

Page 4

 
Oo Co NY DA UW BRB WY YN

wo po NO NY WH NH YN WN NY =| H-— =| FOO ESF OO HF OO Re SO ele
ao SN DAO UU FSH WY NY FF OS ODO 6 FT DH WH Ff WY VY KK O&O

 

 

Case 4:18-cv-01044-HSG Document 240 Filed 07/30/19 Page 5of5

Public Interest
Clearly, the public interest is served by enforcing trademark rights and avoiding
confusion by/deception of the public.
CONCLUSION
As discussed above, TechShop has demonstrated each of the four factors of the eBay test.
Accordingly, this Court should enter a permanent injunction barring further infringement by

Defendants. A proposed permanent injunction is attached as Exhibit C.

Respectfully submitted,

 

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 5

 
